Citation Nr: 1040006	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-21 353A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim of service connection for loss of left eye visual acuity.

2. Entitlement to service connection for loss of right eye visual 
acuity.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1955 to December 1957.  These matters are before the Board of 
Veterans' Appeals (Board) on remand from the United States Court 
of Appeals for Veterans Claims (Court).  The case was originally 
before the Board on appeal from an April 2004 rating decision of 
the Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO) that declined to reopen the Veteran's claim of 
service connection for loss of left eye visual acuity and denied 
a service connection claim for loss of right eye visual acuity.  
In July 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.  In September 2007, the case was remanded 
for additional development.  In November 2008, the Board issued a 
decision that denied the Veteran's claims to reopen a claim of 
service connection for loss of left eye visual acuity and of 
service connection for loss of right eye visual acuity.  The 
Veteran appealed that decision to the Court.  In December 2009, 
the Court issued an order that vacated the November 2008 Board 
decision and remanded the matters on appeal for readjudication 
consistent with the instructions outlined in a December 2009 
Joint Motion for Remand (Joint Motion) by the parties.  In March 
2010, the case was remanded for additional development.  

The appeal is REMANDED to the Cleveland RO.  VA will 
notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, further 
development of the record is required to comply with VA's duty to 
assist the Veteran in the development of the facts pertinent to 
his claim.  38 C.F.R. § 3.159 (2010).  Notably, the National 
Personnel Records Center (NPRC) has certified that the Veteran's 
service treatment records were destroyed in the 1973 fire at the 
NPRC.  In such circumstances, VA has a well-established 
heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

In the March 2010 remand, it was noted that the Veteran had 
provided lay statements that he was treated for swollen eyes in 
service, and that he had complained of, and been treated for, 
impaired vision, swelling, and teary/runny eyes in both eyes 
continuously since service.  As he had not been afforded a VA 
examination in the matters on appeal, and as the matters were 
being remanded for the development of additional treatment 
records, the Board requested that the Veteran be afforded a VA 
examination by an ophthalmologist to secure medical opinions in 
the matter.  The Veteran was examined in May 2010.  On review of 
the report of that examination, the Board notes it was conducted 
by an optometrist (and not an ophthalmologist).  Significantly, a 
remand by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Furthermore, the Board asked that the examiner identify the eye 
disability(ies) that best encapsulates the symptoms and 
conditions of which the Veteran complained, and then provide an 
opinion as to whether any such disability is at least as likely 
as not related to his service.  The VA optometrist listed the 
following diagnoses for both of the Veteran's eyes:  Low-risk 
glaucoma suspect, dry eye syndrome, hypertensive retinopathy, and 
age-related cataracts.  She provided (without explanation of 
rationale) a conclusory opinion that these disabilities are "not 
likely secondary to military service".  Governing case law has 
held that an opinion without an explanation of the rationale is 
an inadequate opinion.  See also Barr v. Nicholson, 21 Vet. App. 
303 (2007) (once VA undertakes the effort to provide an 
examination, it must provide an adequate one).

Finally, the Board notes that the Joint Motion by the parties 
had, in part, stipulated that by not securing for association 
with the claims file updated records of the Veteran's identified 
VA treatment (regardless of whether they were alleged to be 
pertinent), VA had failed its duty to assist him.  Consequently, 
since it appears that the Veteran has continued to receive VA 
treatment since the prior development, updated VA treatment 
records must be secured.  
Accordingly, the case is REMANDED for the following action:

1. 	The RO should secure for association 
with the claims file updated (from July 2010) 
complete clinical records of any VA 
evaluation or treatment the Veteran has 
received for his eyes.

2.  The RO must (as the Board's previous 
remand instructed) arrange for the Veteran to 
be examined by an ophthalmologist to 
determine the nature and etiology of his left 
and right eye disabilities.  The Veteran's 
claims file must be reviewed by the examiner 
in conjunction with the examination.  Any 
indicated studies should be performed.  Based 
on a review of the record and examination of 
the Veteran, and giving specific attention to 
the diagnoses/eye pathology already of record 
(e.g., glaucoma, dry eye syndrome, age-
related cataracts, and hypertensive 
retinopathy), the examiner should provide 
opinions responding to the following:

(a) What eye disability(ies) best 
encapsulates the symptoms and conditions of 
which the Veteran complains?  

(b) What is/are the most likely etiology(ies) 
of the above-noted eye disability(ies)?  Is 
it at least as likely as not (50 percent or 
better probability) that the above-diagnosed 
eye disability(ies) is/are related to the 
Veteran's service, to include his alleged 
complaints of swollen eyes therein? 

The examiner must explain the rationale 
for all opinions provided.  

3. 	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his attorney the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the 
Court (as expressed in the Joint Motion), and to ensure that all 
necessary development is completed.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the Board 
or the Court for additional development or other appropriate 
action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

